DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KERVINS BONHUER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1881

                          [November 18, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas J. Coleman,
Judge; L.T. Case Nos. 15-005400CF10A and 15-005545CF10A.

   Kervins Bonhuer, Lake City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER, and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.